UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 02-4292
RAYMOND JEROME FRANCIS, a/k/a
Raymond Rudone Ramsey,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                            (CR-96-21)

                      Submitted: January 15, 2003

                        Decided: April 15, 2003

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Neil I. Jacobs, NEIL I. JACOBS LAW OFFICES, Rockville, Mary-
land, for Appellant. Robert James Conrad, Jr., United States Attorney,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FRANCIS
                              OPINION

PER CURIAM:

   A jury convicted Raymond Jerome Francis of conspiracy to pos-
sess with intent to distribute and to distribute crack cocaine, distribu-
tion of crack, and using or carrying a firearm during and in relation
to a drug trafficking offense. The district court sentenced Francis to
a 324-month prison term on the drug counts and a consecutive sixty-
month term on the firearm count, to be followed by five years of
supervised release. This court affirmed his convictions and sentence.
United States v. Barber, No. 97-4983(L), 1999 WL 95539 (4th Cir.
Feb. 17, 1999) (unpublished).

   Francis then filed a motion under 28 U.S.C. § 2255 (2000), in
which he challenged his drug convictions and sentence in light of
Apprendi v. New Jersey, 530 U.S. 466 (2000). The district court
reduced Francis’ sentence on the drug counts to 240 months, finding
that Apprendi applied retroactively to cases on collateral review. We
reversed and remanded the case to the district court with instructions
for the court to reimpose the original 324-month sentence and five-
year supervised release term. United States v. Francis, No. 01-
4014(L), 2002 WL 86827 (4th Cir. Jan. 23, 2002) ("Francis I"), cert.
denied, 122 S. Ct. 2641 (2002). On remand, the district court followed
our mandate in Francis I and amended the criminal judgment. Francis
appeals.

   Counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), challenging the district court’s imposition of the original
324-month term of imprisonment as directed by this Court in Francis
I but noting that all viable issues were raised in prior appeals. Francis
has filed a pro se supplemental brief, contending that the indictment
failed to charge drug quantity and did not reference the penalty provi-
sions in 21 U.S.C. § 841(b) (2000), and that the district court erred in
sentencing him based upon erroneous information in the presentence
report. Francis also asserts that he is "actually innocent" of the
enhanced sentence because the evidence of drug quantity at trial was
not "overwhelming." Finally, Francis asserts that Apprendi has been
made retroactive to cases on collateral review. As support, he relies
                       UNITED STATES v. FRANCIS                        3
on the Supreme Court’s decision in Harris v. United States, 122 S. Ct.
2406 (2002).

   Francis is precluded from relitigating issues raised in prior appeals
under the law-of-the-case doctrine. See United States v. Aramony, 166
F.3d 655, 661 (4th Cir. 1999) (discussing doctrine and exceptions
thereto). Francis contends, however, that the Supreme Court in Harris
made Apprendi retroactive to cases on collateral review and, there-
fore, that "controlling authority has since made a contrary decision of
law applicable to the issue." Id. We disagree and hold that none of the
exceptions to the mandate rule applies to allow us to review the
claims Francis raised in prior proceedings.

   Counsel also notes in the Statement of Facts section of the appel-
late brief that the district court reimposed the original sentence on
remand "without a hearing or any input from the Appellant." (Appel-
lant’s Br. at 6). Counsel does not develop this statement in the argu-
ment section of the brief. Because this issue arises from the district
court’s entry of the amended judgment on remand, it is properly
before us.

   Assuming, without deciding, that Francis’ presence was required
when the district court reimposed the original sentence in accordance
with our specific mandate in Francis I, see Fed. R. Crim. P. 43, we
find that any error was harmless. See United States v. Parsons, 993
F.2d 38, 42 (4th Cir. 1993) (providing standard and citing Rogers v.
United States, 422 U.S. 35, 40 (1975)). The district court had no dis-
cretion or jurisdiction to do anything but amend the judgment in
accordance with our specific directive. United States v. Bell, 5 F.3d
64, 66 (4th Cir. 1993) ("Few legal precepts are as firmly established
as the doctrine that the mandate of a higher court is controlling as to
matters within its compass.").

   With our review under Anders proscribed by the law-of-the-case
doctrine, we find no meritorious issues on appeal. Accordingly, we
affirm. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
4                     UNITED STATES v. FRANCIS
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED